Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    104
    383
    media_image1.png
    Greyscale
.
Information Disclosure Statement
It appears that applicants failed to submit IDS for their claimed invention. Pleases note that it is a duty on all patent applicants to disclose prior art or background information that may be relevant to the patentability of the applicant's invention. Applicants’ cooperation in this regard appreciated. For additional information, applicants may have to refer MPEP § 609. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-33, drawn to the recited peptides, classified in C07K 7/64.
II. Claim 34, drawn to a method for delivering a cargo to cytoplasm of a cell by administering at least one peptide of claim 19, classified in A61K 47/64. This claims is not a method of treating any condition or treating, but method of delivering without any method steps. Applicants may have to incorporate the criticality of the delivering in the claim language to understand the claimed invention and avoid 112 issues. 
The inventions are independent or distinct, each from the other because:
I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method can be delivered in known ways. For example, solid form or liquid form or intravenous etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Elizabeth Magnotti on 01/14/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 34 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Objections/Sequence Non-Compliance
The claims 1, 19, 32 and 33 are objected because of the following informalities: The claim fails to comply with 37 CFR 1.821 (a)-(d) which requires reference made to the recited sequences by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the claim, even if the sequence is also embedded in the text of the claims of the patent application. See MPEP §2422. Appropriate correction is required.
Claims 14-18 are objected because of the following informalities: these claims should depend on claim 8, because the therapeutic protein is nothing but a cargo and which is coupled to the peptide of claim 1. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

I. Claims 1, 3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al (ACS Chem. Biol., 2013, 8, 423-431; published on Nov 6, 2012).
Qian et al discloses the following sequence(s) or its derivatives:
cyclo(FΦRRRRQ) [see Table 1]. 
cFΦR4Q-FITC [see Figure 1]. 
Ac-FΦRRRRQ-OAll  [see Table 1].
In the above sequence(s) F is Phe, Φ is L-2-naphthylalaine, R is Arg, Q is glutamine, FITC, Ac and –OAll are chemical moieties, interpreted as a cargo. 
For claim 1:
The recited peptide of formula (I) fall within the scope of above (i), (ii) and (iii) sequence(s), when in the applicants peptide of formula I, AA1 is Phe (F); AA2 is naphthylalaine (Φ); AA3, AA4, AA5 and AA6 are Arg (R); AA7 is Gln (Q), when m is 1; AA8 and AA9 are not present, when n and p are 0.  
The claim language says “comprising”, that means the peptide can include other chemical groups. In addition, the claimed peptide can also be interpreted as a linear and cyclic peptide and accordingly, claim is fully anticipated.   
For claim 3:
The recited peptide of formula (I) fall within the scope of above (i), (ii) and (iii) sequence(s), when in the applicants’ peptide of formula I, AA1 is Phe (F); AA2 is naphthylalaine (Φ); AA3, AA4, AA5 and AA6 are Arg (R); AA9 is Gln (Q), when p is1; AA7 and AA8 are not present, when m and n are 0.  

For claims 8-11:
The recited peptide of formula (I) fall within the scope of above (ii) and (iii) sequence(s), 
when in the applicants peptide of formula I, AA1 is Phe (F); AA2 is naphthylalaine (Φ); AA3, AA4, AA5 and AA6 are Arg (R); AA7 is Gln (Q), when m is 1; AA8 and AA9 are not present, when n and p are 0.  
In the (ii) of above sequence, the FITC is a cargo moiety attached to amino group of Q or side chain of an amino acid in the peptide [see Figure 1], and anticipates claims 8 and 11.
In the (iii) of above sequence, the –OAll is interpreted as attached to a carboxylate group, and claim does not exclude any chemical moieties at N-terminus, and so anticipates claim 9.
In the (iii) of above sequence, the –OAll is interpreted as attached to a carboxylate group and Ac- is attached to N-terminus group, and anticipates claim 10. 
The claim language says “comprising”, that means the peptide can include other chemical groups. In addition, the claimed peptide can also be interpreted as a linear and cyclic peptide and accordingly, claim is fully anticipated.   
II. Claims 19 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al (ACS Chem. Biol., 2013, 8, 423-431; published on Nov 6, 2012).
Qian et al further discloses the following sequence:
cFΦR4Q-FITC [see Figure 1]. 
Ac-FΦRRRRQ-OAll  [see Table 1].
Φ is L-2-naphthylalaine, R is Arg, Q is glutamine, FITC, Ac and –OAll are chemical moieties, interpreted as a cargo. 
The recited peptide of formula (II) fall within the scope of above (ii) and (iii) sequence(s), when in the applicants peptide of formula I, AA1 is Phe (F); AA2 is naphthylalaine (Φ); AA3, AA4, AA5 and AA6 are Arg (R); AA7 is Gln (Q), when m is 1; AA8 and AA9 are not present, when n and p are 0.  
In the (i) of above sequence, the FITC is a cargo moiety attached to amino group of Q or side chain of an amino acid in the peptide [see Figure 1], and anticipates claims 19 and 24.
In the (ii) of above sequence, the –OAll is interpreted as attached to a carboxylate group, and claim does not exclude any chemical moieties at N-terminus, and so anticipates claim 25.
The claim language says “comprising”, that means the peptide can include other chemical groups. In addition, the claimed peptide can also be interpreted as a linear and cyclic peptide and accordingly, claim is fully anticipated.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (ACS Chem. Biol., 2013, 8, 423-431; published on Nov 6, 2012) in view of Sela et al (The FASEB Journal, vol. 11, May 1997, 449-456) and Martinez-Rodriguez et al (Chemistry & Biodiversity, vol.7, 2010, 1531-1548).
For claims 1-7, 19-23 and 31-33: 
Claims are drawn to the recited peptide comprising formula I and II:

    PNG
    media_image2.png
    54
    277
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    57
    319
    media_image3.png
    Greyscale

Wherein (i) AA1 is Phe; AA2 is naphthylalaine; AA3, AA4, AA5 and AA6 are Arg; AA7, AA8 and AA9 are an amino acid, wherein m, n and p either 0 or 1; OR wherein (ii) AA1 is Phe; AA2 is Phe; AA3 is naphthylalaine, AA4, AA5 and AA6 are Arg; AA7, AA8 and AA9 are an amino acid, wherein m, n and p either 0 or 1. In other words, AA1 is Phe; AA2 is Phe or naphthylalaine; AA3 is Arg or naphthylalaine; AA4, AA5 and AA6 are Arg; AA7, AA8 and AA9 are any amino acid, wherein m, n and p either 0 or 1. The dependent claims further limit amino acid to D- or L-amino acid. The claimed peptide can be interpreted linear or cyclic and can be a part of another peptide. All it needs is the recited peptide ranges from 6-9 amino acids with the recited limitations. 
Qian et al teach the following linear and cyclic peptides sequence(s) or its derivatives:
cyclo(FΦRRRRQ) [see Table 1]. 
cFΦR4Q-FITC [see Figure 1]. 
Ac-FΦRRRRQ-OAll  [see Table 1].
In the above sequence(s) F is Phe, Φ is L-2-naphthylalaine, R is Arg, Q is glutamine, FITC, Ac and –OAll are chemical moieties, interpreted as a cargo. 

With regard to recited D-amino acids in the claims 2, 5 and 6, though Qian et al silent on substitution of L-amino acids with D-amino acids in their peptides, but it is well known in the art, the advantages of D-amino acids over the L-amino acids, see below the cite prior art.
Sela et al teach advantages of D-amino acids over the L-amino acids [whole document]. 
Martinez-Rodriguez et al also teach advantages of D-amino acids over the L-amino acids in peptides [see whole document].
Based in the advantages of D-amino acids, as evidenced from the above art, a skilled person in the art would be motivated to replace L-Phe or L-Arg with their corresponding D-Phe or D-Arg moieties. 
For claims 8-11 and 24-27:
In the (ii) of above sequence, the FITC is a cargo moiety attached to amino group of Q or side chain of an amino acid in the peptide [see Figure 1], and which reads claims 8 and 11.
In the (iii) of above sequence, the –OAll is interpreted as attached to a carboxylate group, and claim does not exclude any chemical moieties at N-terminus, and so which reads claim 9.
In the (iii) of above sequence, the –OAll is interpreted as attached to a carboxylate group and Ac- is attached to N-terminus group, and which reads claim 10. 
The claim language says “comprising”, that means the peptide can include other chemical groups. In addition, the claimed peptide can also be interpreted as a linear and cyclic peptide and which reads claims.   
For claims 12-18 and 28-30:
Qian et al teach their cited linear and cyclic peptides having 3-4 consecutive arginine moieties and aromatic hydrophobic residues showed enhanced cellular association [see Table 1]. In addition, Qian et al also showed their recited peptides coupled with organic moieties and their cellular association [see Figures 1-2]. Therefore, one would be motivated to replace the organic moieties in the conjugates of Qian et al with other compounds, such as applicants claimed inhibitors or a therapeutic proteins. 
The USPTO has provided rationale for determining obviousness. MPEP § 2143 sets forth some rationales that were established in KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Exemplary rationales that may support a conclusion of obviousness include: 
(a) Combining prior art elements according to known methods to yield predictable results; 
(b) Simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other BIRCH, STEWART, KOLASCH & BIRCH, LLPJWB/thd market forces if the variations are predictable to one of ordinary skill in the art; 
(g) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

In this case, at least one of (a), (b), (d), (e) and (g) in the listed above applicable to the claimed invention. 
(a) and (e): All the claimed elements were known in the prior art, such as applicants peptides with the recited limitations and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Based on the known elements and the established technology, it is “obvious to try”, absent evidence to the contrary. 
(b) and (d): Substitution of L-amino acids with D-amino acids are known and coupling cargo moieties with cell penetrating peptides and their properties are also known as evidenced from the cited art. 
(g) The cited prior art suggested the arginine rich peptides with combination of hydrophobic moieties in short peptides show enhanced cell penetration properties. So, one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention with a reasonable expectation of success. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and arrive at instantly claimed peptide with a reasonable expectation of success.     


Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
I. Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over the (i) claims 1-11 of US 10,626,147 B2, and (ii) claims 16-30 of US 10,815,276 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
(i) The US 10,626,147 B2 discloses the following peptides:

    PNG
    media_image4.png
    132
    416
    media_image4.png
    Greyscale
[see claim 1] and further comprises a cargo moiety [see claim 6].
The patent also discloses the following peptide:

    PNG
    media_image5.png
    147
    512
    media_image5.png
    Greyscale
[see claim 7].
In addition to above, the definitions of variables are identical in both cases. 
As a broadest reasonable interpretation, applicants’ claims are interpreted as linear and cyclic peptides, and can be a part of another peptide having the recited 6-9 amino acids. Moreover 
(ii) The US 10,815,276 B2 discloses the following peptides:

    PNG
    media_image6.png
    178
    418
    media_image6.png
    Greyscale
 [see claim 16].
In addition to above, the definitions of variables are identical in both cases. 
As a broadest reasonable interpretation, applicants’ claims are interpreted as linear and cyclic peptides, and moreover accordingly claim 10, the cargo coupled to carboxylate group and amino group of peptide, which makes the peptide cyclic. Accordingly, the present claims are anticipated by US patent claims. 
II. Claims 1-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 41-41, 44-49, 51, 54-68, 89-94 of US copending application number 16/462,922.  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The claims of copending application are drawn to the following peptide,

    PNG
    media_image7.png
    82
    272
    media_image7.png
    Greyscale
, wherein two or three of AA1, AA2, AA3, AA4, each AAu, and each AAz are arginine, with the remaining amino acids thereof being an amino acid other than arginine; at least two of AA1, AA2, AA3, AA4, each AAu, and each AAz are independently a hydrophobic amino acid; and wherein when Xn is attached to AA1, m is not 0, and Xn is a cargo moiety, and m and n ranges from 0-6. The dependent claims limit the hydrophobic moiety to naphthylalanine or Phe etc. 
In the instant application, as a broadest reasonable interpretation, applicants’ claims are interpreted as linear and cyclic peptides, and moreover accordingly claim 10, the cargo coupled to carboxylate group and amino group of peptide, which makes the peptide cyclic. 
 The difference is in the scope of the variables in the recited formula. The claims of copenind application are broad with respect to the recited variables, whereas in the claims of instant application, AA1 is Phe; AA2 is Phe or naphthylalaine; AA3 is Arg or naphthylalaine; AA4, AA5 and AA6 are Arg; AA7, AA8 and AA9 are any amino acid, wherein m, n and p either 0 or 1. However, the scope of variables overlaps with each other. 
The difference, however, does not constitute a patentable distinct, because of overlap of the scope of subject matter, in the claims of copending US patent applications and instant claims, and therefore obvious.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
To facilitate better communication, applicants may have to consider filing the authorization for internet communications in a patent application (Doc Code: ECOMM.AUTH/ECOMM.WTDW), see MPEP 502.03. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658